Per Curiam.
The plaintiff brought suit to recover from the defendant the sum of $2,180.2'?, which he claimed to be due to him as a commission for the sale by him of .the products of the defendant company. The trial resulted in a verdict in his favor, and from the judgment entered thereon the defendant has appealed.
*295Five grounds for reversal are specified. The first is that the verdict is contrary to the weight of the evidence. It is entirely settled that on appeals from the judgments of inferior tribunals this court has no power to pass upon the weight of the evidence. Koch v. Costello, 93 N. J. L. 367; Hunke v. Hunke, 137 Atl. Rep. 419.
The second ground upon which a reversal is asked is based upon the refusal of the trial court to direct a verdict for the defendant upon the ground that there had been an accord and satisfaction of the plaintiff’s claim. This, however, was a disputed matter of fact, the testimony offered on behalf of the plaintiff showing that there had been no such settlement. In this situation, the action of the trial court was entirely justified. Andre v. Mertens, 88 N. J. L. 626.
The third ground is that the charge of the judge was contrary to law. The fourth is that the judge admitted evidence over the objection of plaintiff’s counsel which should not have been admitted. The fifth is that the judge refused to admit evidence sought to be introduced by the defendant. None of these three reasons is sufficiently specific to be entitled to consideration, under the case of Valenti v. Blessington, 96 N. J. L. 498.
The judgment under review will be affirmed.